Exhibit 99.1 Pernix Therapeutics Exceeds 2014 Revenue Guidance Delivers FY2014 Net Revenue In Excess of $120 Million Company to host a Conference Call and Webcast on Wednesday, February 25th beginning at 10:00 a.m. EST to report 4Q and FY2014 Financial Results MORRISTOWN, New Jersey, January 20, 2015 – Pernix Therapeutics Holdings, Inc. (NASDAQ: PTX), a specialty pharmaceutical company, today announced that based on a preliminary review of 2014 fourth quarter results it expects Net Revenue to exceed FY2014 guidance. The Company’s preliminary results remain subject to finalization by its management and audit by its independent registered public accounting firm. The Company plans to report final results for the fourth quarter and full year 2014 on February 25, 2015. “The fourth quarter of 2014 delivered strong revenue growth and improved profitability for Pernix, culminating in Net Revenue that we are confident will exceeded the upper end of prior guidance for 2014 of $120mm.There were a number of significant highlights across our portfolio during the fourth quarter and throughout the year.In addition to strong growth following three CNS product launches in 2014, we were pleased to announce the submission of a sNDA to the FDA for TREXIMET® to seek approval for use in adolescent patients, age 12 – 17, for the acute treatment of migraine.Based on current US census data, there are as many as two million adolescents in the US who suffer from migraine.As we announced last Friday, the FDA has accepted the submission with Priority Review. Our sleep medicine, SILENOR®, has experienced tremendous growth, with weekly prescriptions increasing more than 50% since promotional efforts began in 1Q 2014.The NIH estimates that approximately one-third, or 70 million, of adult Americans are affected by insomnia.SILENOR will play a significant role in the future growth of Pernix, as it is the only non-controlled, non-addictive sleep therapy with next-morning effects similar to placebo, even in the older population, where current commonly prescribed medications put patients at risk.” said Doug Drysdale, Chairman and Chief Executive Officer. “While delivering strong results in the quarter, we also continued to make significant progress in business development activities, while recognizing promising results from managed care, trade and supply initiatives.Our targeted investment in sales, marketing and R&D in 2014 has positioned us to drive sales growth and profitability in 2015.” Financial Highlights ●
